---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :       17-CR-283(LAP)
                                   :
JORGE IRIZZARY,                    :
                                   :
                    Defendant.     :
-----------------------------------x


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     Before the Court is Defendant Jorge Irizarry’s motion for

temporary release on bail under Title 18, United States Code,

Section 3142(i).   At the time of the Defendant’s arrest, the

Defendant was detained based on his danger to the community and

risk of flight.    The Defendant’s motion for temporary release is

premised on the recent outbreak of COVID-19 in the greater New

York City area and his fear that he will contract the disease at

the Metropolitan Correctional Center (“MCC”).   For the reasons

set forth below, the Court finds that the risks the Defendant

poses to the community as a largescale crack dealer with a

lengthy criminal history far outweigh the potential health risks

to the Defendant, a 26-year old man whose only underlying health

issues are asthma and anxiety.   Accordingly, the motion for

temporary release is denied.




                                 1
                           APPLICABLE LAW

     Under the Bail Reform Act, defendants are to be detained if

no condition or combination of conditions “reasonably assure the

appearance of the person as required and the safety of any other

person and the community.”    18 U.S.C. § 3142(c)(1)(B).    In

making this determination, the Court is to consider:

          (1) the nature and circumstances of the offense
             charged, including whether the offense . . .
             involves . . . a controlled substance . . .;

          (2)    the weight of the evidence against the person;

          (3) the history and characteristics of the person,
             including—
              (A) the person’s character, physical and
                  mental condition, family ties,
                  employment, financial resources,
                  length of residence in the community,
                  community ties, past conduct, history
                  relating to drug or alcohol abuse,
                  criminal history, and record
                  concerning appearance at court
                  proceedings; and

                (B) whether, at the time of the current
                    offense or arrest, the person was on
                    probation, on parole, or on other
                    release pending trial, sentencing,
                    appeal, or completion of sentence for
                    an offense under Federal, State, or
                    local law; and

          (4) the nature and seriousness of the danger to any
             person or the community that would be posed by the
             person’s release.

18 U.S.C § 3142(g).    If—as here—the Court finds there is probable

cause to believe that a defendant has violated Title 18, Untied

States Code, Section 1959(a), 924(c), or 924(j), or has violated

Title 21, United States Code, Section 846 and 841(b)(1)(A), then

“it shall be presumed that no condition or combination of


                                  2
conditions will reasonably assure the appearance of [a defendant]

as required and the safety of the community.”    18 U.S.C §

3142(e)(3)(A) & (B).    Even when a defendant “has met his burden

of production” to rebut the presumption favoring detention, that

presumption “does not disappear entirely, but remains a factor to

be considered among those weighed by the district court.”     United

States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001) (reversing

bail and denying release of defendants involved in conspiracy to

commit a single armed drug robbery, which never came to

fruition).


    The Defendant does not contend that he can overcome the

presumption requiring pretrial detention under 18 U.S.C. §

3142(e) or even that he should be released under the § 3142(g)

analysis.    Instead, he argues that he should be temporarily

released under 18 U.S.C. § 3142(i).    Pursuant to Title 18, United

States Code, Section 3142(i), after a defendant has been ordered

detained pretrial, a “judicial officer may, by subsequent order,

permit the temporary release of the person, in the custody of the

United States marshal or another appropriate person, to the

extent that the judicial officer determines such release to be

necessary for preparation of the person’s defense or for another

compelling reason.”    The “defendant has the burden of showing

that temporary release is necessary” for one of those enumerated

purposes.    See United States v. Dupree, 833 F. Supp. 2d 241, 246

(S.D.N.Y. 2011).    In considering whether the defendant has met


                                  3
his burden, “a court must balance the reasons advanced for such

release against the risks that were previously identified and

resulted in an order of detention.    In turn, whether temporary

release under § 3142(i) is proper requires the individualized

analysis of the facts of each case.”    United States v. Jahvonne

Chambers, 20 Cr. 135 (S.D.N.Y. Mar. 31, 2020) (Furman, J.) (Op.

at 2) (citation omitted).


     The Defendant is a member of the “Wild Card Crips,” a

violent set of the nationwide Crips gang based in the Bronx—

specifically, in the Kingsbridge and Burnside neighborhoods.       The

Wild Card Crips made their money selling drugs, primarily heroin

and crack cocaine.   The Defendant appears to have been based in

the Burnside neighborhood and to have sold mainly crack. 1    As

with many members of the Wild Card Crips, the Defendant had

access to firearms while he was selling crack, and witnesses saw

the Defendant holding firearms.


     The Wild Cards in general—and the Defendant in particular—

used guns to defend their valuable drug turf and to fire on rival

gang members.   The primary rivals for the Wild Cards were a set

of Bloods who were based on the opposite side of the Grand

Concourse.   In March 2015, when the Bloods had been encroaching

into the Wild Card’s territory one too many times, the Defendant




1 The Defendant has been arrested on multiple occasions for
selling crack.


                                  4
and some of his fellow Crips decided it was time to take action.

They planned to retaliate by going into the Bloods’ territory,

finding one of their rivals, and killing him.    On March 13, 2015,

they did just that:   the Defendant acted as a lookout as one of

his fellow gang members shot and killed Jonathan Martinez, a/k/a

“Tico,” a member of the rival Bloods set.

     In 2017, the instant case was filed after a grand jury

charged a number of members of the Wild Cards from the Burnside

neighborhood with narcotics and firearms charges.    At some point

after those initial charges were filed, the Defendant fled to

Florida.   In March 2019, the Defendant and certain of his fellow

gang members were charged in superseding indictments with, among

other things, racketeering, narcotics distribution, and the

murder of Jonathan Martinez.   After law enforcement arrested the

Defendant in Florida, he was ordered detained.

     The Defendant has not shown that temporary release is

appropriate for him, especially given the significant risks of

danger and nonappearance.   Indeed, he has not even met §

3142(i)’s threshold requirement of identifying an “appropriate

person” in whose custody he would be placed.    The Defendant has

proposed that his mother would co-sign his bond, but he has not

proposed that she would serve as a custodian, and he fails to

provide any assurances as to why his mother would be appropriate

in such a role.   The mother is particularly unlikely to be a

satisfactory custodian in this situation because she works for a



                                 5
service that makes “house calls” to sick patients who do not

want to leave their homes—a living situation that would be much

more likely to expose the Defendant to COVID-19 than his current

situation.

     Nor does the recent outbreak of COVID-19 provide a

“compelling reason” for the Court to release the Defendant

despite the significant risks his release would pose for the

community.   The COVID-19 pandemic is certainly a unique and

challenging one, but it is not one that warrants the Defendant’s

release.   At age 26, the Defendant is fortunate to be in an age

bracket which the Center for Disease Control considers one of the

least at-risk.   According to defense counsel, the Defendant’s

increased risk comes from his having asthma.   While it stands to

reason that COVID-19 could pose complications for someone

suffering from asthma, unfortunately, like much about COVID-19 at

this stage, just how much asthma can exacerbate the risks of

COVID-19 is currently unknown.   And, as noted by the Government,

BOP has taken numerous steps to mitigate the risk of COVID-19

spreading within the MCC.

     In contrast to the steps taken by the MCC to mitigate the

spread of the virus, the defendant has proffered no facts about

the apartment building where he would be released—the relative

isolation of that apartment; any measures taken where that

apartment building is located to limit the spread of COVID-19;

and, if other residents of the apartment building present have



                                 6
tested positive for COVID-19 or manifested any symptoms related

to COVID-19.   The Defendant similarly has not proffered how his

access to medical care would be improved by residing outside the

MCC if he contracted COVID-19.   Several courts have already

acknowledged that, in light of the steps taken by prison

facilities and the fact that there has not been extensive spread

in the prison system, COVID-19 does not present a “compelling”

reason favoring temporary release. See, e.g., United States v.

Nivar, 19 Cr. 902 (S.D.N.Y. March 19, 2020) (McMahon, C.J.)

(denial of pretrial bail based on COVID-19).

     Even under normal conditions, electronic monitoring does not

suffice to restrain violent criminals who, like Irizarry, are

members of organized gangs.   See United States v. Orena, 986 F.2d

628, 632 (2d Cir.1993) (collecting cases); see also United States

v. Dono, 275 F. App’x 35, 37 (2d Cir. 2008) (relying on Orena).

Electronic monitoring also has limited utility in disabling drug

dealers, such as the Defendant, who are often able to run their

illegal operation out of their homes. 2   And those measures are

likely to be even less effective today, given the effect that

COVID-19 is having on the City and on the resources of

institutions such as Pretrial Services.    Pretrial Services has




2 Likewise, there is at least one documented instance of a
defendant cutting off his ankle bracelet after being granted
pretrial release in light of COVID-19. See, e.g.,
https://nypost.com/2020/03/30/accused-meth-dealer-cuts-off-ankle-
monitor-after-hes-spared-jailover-coronavirus/.

                                 7
informed the Court that its resources are limited and, in

particular, that they are in short supply of electronic monitors.

Pretrial has even been forced to remove electronic monitoring

from some Defendants who had previously been placed on

electronic monitoring.   Social distancing measures make it

difficult for pretrial officers to have in-person visits—and risk

spreading the virus to the extent the visits are made.    Moreover,

in normal circumstances, a Defendant on pretrial release is given

help finding legitimate employment to mitigate the risk that the

Defendant returns to his illegal sources of income.   Here, the

Defendant will be released into a world where, at the moment,

there are limited employment opportunities, and the temptation to

support himself through illegal activity will be high.    All of

this means that the new circumstances increase, rather than

decrease, the risks the Defendant poses to the community if

released.

                            CONCLUSION

     Here, the Defendant has not overcome the presumption or

demonstrated a compelling reason for temporary release.    He

remains a danger to the community; he remains a flight risk.    The

Defendant is 26 years old and, even considering that he suffers

from asthma, he has not demonstrated that the proposed conditions

of temporary release would benefit his health.   The Court finds

that the risk to the community and the risk of flight posed by

Mr. Irizarry’s release far outweighs any purported health benefit



                                 8
to him.   Accordingly, the request for temporary release is

denied.

SO ORDERED.

Dated:     New York, NY
             April 8, 2020



                               ___________________________________
                               Loretta A. Preska
                               Senior United States District Judge




                                 9
